      6:19-cv-02419-BHH         Date Filed 10/03/19      Entry Number 36         Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

THE UNITED STATES OF AMERICA, for                        Case Number: 6:19-cv-2419-BHH
the use and benefit of ROBERT LLOYD
ELECTRIC CO., INC.,

                                       Plaintiff,

       v.                                                  JOINT CONFERENCE AND
                                                             SCHEDULING ORDER
FLUOR ENTERPRISES, INC.,
FLUOR DANIEL CARIBBEAN, INC.,
ZURICH AMERICAN INSURANCE
COMPANY, FIDELITY AND DEPOSIT
COMPANY OF MARYLAND, FEDERAL
INSURANCE COMPANY, LIBERTY
MUTUAL INSURANCE COMPANY, and
TRAVELERS CASUALTY AND SURETY
COMPANY,

                                   Defendants.




        Pursuant to the Federal Rules of Civil Procedure and the Local Civil Rules of this Court,
the following schedule is established for this case.

1.     The parties held their Rule 26(f) conference on August 2, 2019 before the action was
       transferred into this Court. At the conference the parties conferred concerning all matters
       set forth in Fed. R. Civ P. 26(f). The parties also conferred and agreed to the schedule set
       forth in this order. 1

2.     No later than October 11, 2019, the required initial disclosures under Fed. R. Civ. P.
       26(a)(1) shall be made. 2




1
The parties shall also consider whether they wish to consent to trial before a United States
Magistrate Judge. See attached Notice of Availability of United States Magistrate Judge.
2
 Pursuant to Fed. R. Civ. P. 26(a)(1), the parties may, by stipulation, agree not to make some or
all of the Rule 26(a)(1) initial disclosures. If such a stipulation is made, it shall be confirmed in
writing between the parties. See Fed. R. Civ. P. 29 and Local Civil Rule 29.01.


                                                    1
     6:19-cv-02419-BHH        Date Filed 10/03/19      Entry Number 36        Page 2 of 3




3.    No later than November 1, 2019, the parties shall file a Rule 26(f) Report in the form
      attached to this order. Parties are hereby notified that Local Civil Rule 26.03 lists
      additional queries to be answered in the Rule 26(f) Report.

4.    Motions to join other parties (Fed.R.Civ.P.16(b)(3)(A)) shall be filed no later than
      November 1, 2019. 3 Motions to amend pleadings shall be filed no later than April 3,
      2020. 4

5.    Plaintiff(s) shall file and serve a document identifying by full name, address, and
      telephone number each person whom Plaintiff(s) expects to call as an expert at trial and
      certifying that a written report prepared and signed by the expert including all
      information required by Fed. R. Civ. P. 26(a)(2)(B) has been disclosed to other parties
      by May 1, 2020.

6.    Defendant(s) shall file and serve a document identifying by full name, address, and
      telephone number each person whom Defendant(s) expects to call as an expert at trial and
      certifying that a written report prepared and signed by the expert including all
      information required by Fed. R. Civ. P. 26(a)(2)(B) has been disclosed to other parties by
      June 1, 2020.

7.    Counsel shall file and serve affidavits of records custodian witnesses proposed to be
      presented by affidavit at trial no later than February 21, 2020. Objections to such
      affidavits must be made within fourteen (14) days after the service of the disclosure. (See
      Fed. R. Evid. 803(6), 902(11), or 902(12) and Local Civil Rule 16.02(D)(3)).

8.    Written discovery, i.e., interrogatories and requests for production, shall be completed not
      later than December 2, 2019. The Parties agree that the above deadline shall not prevent
      a Party from pursuing additional discovery based on later acquired information, whether
      by agreement or leave of court. All written discovery requests shall be served in time for
      the responses thereto to be served by this date. All fact discovery, including
      interrogatories, requests for production, fact depositions and Requests for Admissions,
      shall be completed by March 27, 2020. All expert discovery, including expert
      depositions, shall be completed not later than July 31, 2020. No motions relating to
      discovery shall be filed until counsel have consulted and attempted to resolve the
      matter as required by Local Civil Rule 7.02 and have had a telephone conference
      with Judge Hendricks in an attempt to resolve the matter informally. The request
      for a telephone conference should be made within the time limit prescribed by local
      rule for filing such motion.

9.    Mediation shall be completed in this case on or before July 31, 2020. See the Mediation
      Order filed in this case which sets forth mediation requirements.


3
  As a general rule, when no timely response is filed to any motion, the Court will grant the
motion with the notation that it is being "granted without opposition."
4
  As a general rule, when no timely response is filed to any motion, the Court will grant the
motion with the notation that it is being "granted without opposition."
                                               2
      6:19-cv-02419-BHH         Date Filed 10/03/19       Entry Number 36         Page 3 of 3




10.    All other motions, except those to complete discovery, those nonwaivable motions made
       pursuant to Fed. R. Civ. P. 12, and those relating to the admissibility of evidence at trial,
       shall be filed on or before August 21, 2020. (Fed.R.Civ.P.16(b)(3)(A)).

11.    This case is subject to being called for jury selection and/or trial the later of 60 days after
       dispositive motions have been resolved or September 14, 2020. Once a specific jury
       selection and trial date are scheduled, a Notice will be issued at that time. The Notice
       will set forth deadlines for the Fed. R. Civ. P. 26(a)(3) pretrial disclosures and objections,
       Motions in Limine, Pretrial Briefs, and marking of exhibits.



                                              s/Bruce Howe Hendricks
                                              United States District Judge

October 3, 2019
Greenville, South Carolina

Pursuant to Local Civil Rule 83.I.06, this order is being sent to local counsel only.




                                                 3
